internal_revenue_service number release date index number ---------------------------------------- ------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no -------------- telephone number ------------------- refer reply to cc psi plr-110138-06 date mach in re -------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- ---------------------------------- -------------------------------------------------------------------- legend trust ------------------------------------------- trustee settlor spouse x y z g j k l r s t u date date state statute ---------------------------------------------------- court ----------------------------- ------------------------ ----------------------- ------------------------------ ----------------------- ---------------------------- ----------------------------- --------------------------- ------------------------ -------------------- ---------------------------- -------------------------- ------------------------ ------------------------ ----------------------- --------------------- ---------------------------------------------- plr-110138-06 dear ---------- this is in response to your authorized representative’s submission dated date and prior correspondence in which rulings were requested on the income gift and generation-skipping_transfer gst tax consequences of a proposed division of a_trust according to the facts submitted on date settlor created trust an irrevocable_trust for the benefit of spouse and their children x y and z date is prior to date spouse died on date trust provides that upon spouse’s death the trustee shall divide the then remaining principal and undistributed_income into as many equal shares as there are children of settlor then living or deceased with issue then living trustee shall allocate one such equal share to each such child then living and one such share to the living issue of each such child then deceased and shall hold the same in a separate trust accordingly pursuant to the terms of trust trust was divided into three separate trusts trust x trust y and trust z one trust for each living child of settlor and such child’s family this ruling pertains to trust z g is z’s spouse and they have three children j k and l trust provides that the trustee of trust z may pay to or for the benefit of any one or more of z z’s spouse and z’s issue so much of the net_income or principal of trust z as the trustee in its uncontrolled discretion may determine any net_income not distributed within days after the close of the fiscal_year is added to principal trust provides that trust z shall continue during the lifetime of z and z’s issue living on date upon termination of trust z the trustee will distribute the principal and accumulated income to the issue of z per stirpes trust provides that anything to the contrary notwithstanding any such trust created under trust will terminate if it has not previously terminated twenty-one years after the death of the last survivor of the following persons living at the date trust was executed spouse x y z j k l r s t and u trust provides that if trust z at any time fails for want of a beneficiary the remaining principal and undistributed_income of trust z is to be reapportioned in equal parts among other trusts created under trust including any such trust theretofore distributed and one such equal part is to be added to the undistributed trust to which it is so reapportioned and thereafter is to follow the fortunes thereof and one such equal part so reapportioned to a theretofore distributed trust is to be paid over by trustee to the person or persons who would be entitled to the assets of such theretofore distributed trust had the same become distributable plr-110138-06 it is represented that at the present time j k and l and their respective issue are geographically spread out and that the division of trust z into three shares would permit easier and more efficient administration of the trust estate accordingly z g j k and l propose to divide trust z into three separate trusts of equal value on a pro_rata basis one trust to benefit each child child j k and l and each child’s respective issue trust j would be held and administered for the benefit of z g j and j’s issue trust k would be held and administered for the benefit of z g k and k’s issue trust l would be held and administered for the benefit of z g l and l’s issue the terms of trust j trust k and trust l would be substantially identical to the terms of trust and trust z except that the income provision would be modified to provide that each trustee may pay to or for the benefit of z g child j k or l and child’s issue the division of trust z would be pursuant to an order by court the following rulings are requested the proposed division of trust z into trust j trust k and trust l will not cause any of the trusts to be subject_to the provisions of chapter and will not constitute an addition to the trusts for purposes of chapter the proposed division of trust z will not cause any beneficiary of trust z trust j trust k or trust l to be considered as having made a taxable gift and will not constitute a taxable gift to those beneficiaries under sec_2501 neither the division of trust z nor the distributions of the assets to trust j trust k and trust l on a pro_rata basis will result in the recognition of gain_or_loss for federal_income_tax purposes the assets distributed from trust z to trust j trust k and trust l on a pro_rata basis will retain the same tax basis under sec_1015 as the assets had in trust z before the division the assets distributed from trust z to trust j trust k and trust l on a pro_rata basis will retain the same holding_period under sec_1223 as the assets had in trust before the division state statute provides that an irrevocable_trust may be modified by the court with the consent of all of the beneficiaries if continuance of the trust on the same or different terms is not necessary to carry out a material purpose and the consent of a person who may bind a beneficiary is considered the consent of the beneficiary ruling plr-110138-06 sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer sec_2611 defines a generation-skipping_transfer as a taxable_distribution a taxable_termination or a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however sec_26 b i provides that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the exception of sec_26_2601-1 does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from gst tax is divided into two trusts under the facts of the example the division of the trusts into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division of the trust will not be subject_to the provisions of chapter trust was irrevocable on date and it is represented that no additions constructive or otherwise have been made to trust since date trust z was established pursuant to the terms of trust and accordingly is exempt from gst tax trust j trust k and trust l will have substantially the same terms as trust and trust z the proposed division of trust z into trust j trust k and trust l will not result in a shift of any beneficial_interest in trust z trust j trust k or trust l to any beneficiary who occupies a generation lower than the persons holding the beneficial_interest prior to the division the proposed division will not extend the time for plr-110138-06 vesting of any beneficial_interest in trust z trust j trust k or trust l beyond the period provided for in the original trust accordingly we conclude that the division of trust z into trust j trust k and trust l will not cause trust z trust j trust k or trust l to be subject_to the provisions of chapter and will not constitute an addition to trust z trust j trust k and trust l for purposes of chapter ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax the division of trust z into trust j trust k and trust l is consistent with applicable state law following the division of trust z the beneficiaries of trust j trust k and trust l will have the same beneficial interests in those trusts as they had in trust z therefore based on the facts submitted and representations made we conclude that the division of trust z into trust j trust k and trust l will not cause any beneficiary of trust z trust j trust k or trust l to be considered as having made a taxable gift and will not constitute a taxable gift to those beneficiaries under sec_2501 ruling sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained sec_1_1001-1 of the income_tax regulations provides that except as for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 an exchange of property results in the realization of gain under sec_1001 if properties exchanged are materially different cottage savings ass’n v comm plr-110138-06 u s a material difference exists when the exchanged properties embody legal entitlements different in_kind of extent of if they confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the proposed division of trust z into trust j trust k and trust l will not cause trust z or the successor trusts to differ materially the division of trust z into trust j trust k and trust l with substantially identical terms and provisions will not be considered a sale exchange or other_disposition of property differing materially in either kind or extent treated as a sale_or_other_disposition of property and does not result in a material difference in the legal entitlements enjoyed by the beneficiaries under cottage savings accordingly no gain_or_loss is recognized on the partition of the trust for purposes of sec_1001 we conclude that the proposed division of the original trust will not constitute a taxable disposition under sec_1001 accordingly the division of trust z into trust j trust k and trust l will not be ruling sec_4 sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1015 provides that if property is acquired by a transfer in trust other than a transfer by gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1015-2 of the income_tax regulations provides that in the case of property acquired after date by a transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter plr-110138-06 sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there is included the period for which the property was held by any other person if under chapter of subtitle a of the code the property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person see also sec_1_1223-1 of the income_tax regulations in the instant case the division of trust z into trust j trust k and trust l of equal value on a pro_rata basis is a non-taxable event under sec_1001 because sec_1001 does not apply pursuant to sec_1015 the basis of the successor trusts’ assets will be the same after the partition as the basis of the assets before the partition furthermore pursuant to sec_1223 the holding_period of the assets in the hands of trust j trust k and trust l will include the holding_period of the assets in the hands of trust z the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 sincerely provides that it may not be used or cited as precedent senior counsel branch passthroughs and special industries enclosure copy for sec_6110 purposes associate chief_counsel lorraine e gardner
